Hr. Justice Waterman delivered the opinion of the Court. Counsel for appellant say that the testimony on the trial in the court below ivas conflicting in the extreme. Counsel contends: “ First. That George A. Heilman never purchased, had, or sold one bushel of wheat for Gustave Eiebe. Second. That H. 0. Gray, through whom Heilman claims to have effected Eiebe’s business, never delivered one bushel of wheat to Gustave Eiebe, or to anybody for him.” We have examined the record as to these matters, and do ■not find that it sustains the contentions of appellant. Appellant wrote the following letter: ' “ Chicago, August 30, 1895. Geo. A. Heilman, Esq., City. Dear Sir : Please deliver to Eosenbaum Brothers of this city the 35,000 bushels of wheat that you have bought for my account for September delivery, and they will pay you for the same. Please give them particulars at what prices this wheat is coming. Tours truly, Gustave Eiebe.” Appellee testified : “ In pursuance of this order, I went to Eosenbaum’s office with my son and told them that Mr. Eiebe had given me orders to deliver to them 35,000 bushels of wheat which, I had bought through Mr. Gray, and Mr. Gray would deliver the 35,000 bushels of wheat to them at sixty-four cents per bushel, and they said that was all right; that Mr. Eiebe had been there and that they would take the wheat at sixty-four cents. That was the price at which the balance of $177.90 was due Mr. Eiebe.” Mr. Hhlman, a clerk for Eosenbaum Brothers, corroborated appellee and testified to the reception by Eosenbaum Bros, from him of 35,000 bushels of wheat for appellant. Mr. Gray also testified to the purchase and delivery of this wheat. Appellee wrote to appellant as follows: “ George A. Hellman, Commission Merchant, Eoom 511 Eialto Building. Chicago, August 7, 1895. Gustave Eiebe, 34 Wabash Ave., City. Dear Sir : Deferring to our conversation last night, in reference to your 35,000 of September wheat, which will be delivered on or about the 1st of September, I would say to you that I shall carry your wheat until the 1st of September, and then deliver it to you. I can carry only 5,000 bushels of cash wheat for you, for the other 30,000 bushels you must provide somewhere else, as my money is not sufficient to carry all the 35,000. 1 need money in my business and can not pay out for all the wheat I bought for you. This was agreed upon at the time in june, as I bought it for you for July. 1 can positively not carry your wheat beyond the 1st of September, and I respectfully request you to find a place where the wheat can be delivered, and paid for when it comes in to me. A reply is respectfully solicited at once. Yours truly, Geo. A. Hellmax.” In response to this appellant wrote: “ Hotel Imperial, Mew York, 8—11, 1895. Mr. Geo. A. Heilman, Chicago. Dear Sir : Reforwarded to here, I received your favor 7th inst. on yesterday. You have an unwarranted apprehension concerning the care of the wheat on the first of next month. I shall be at home in time to enable me to make suitable provision for the same. Yours truly, G. Riebe.” There is no dispute as to the law. We have considered appellant’s argument that the delivery notices in evidence, taken in connection with the testimony, show that appellee did not purchase this wheat, and do not agree with the conclusion arrived at by counsel. Appellee could not have delivered 35,000 bushels of wheat to Rosenbaum Bros, for appellant, unless he, appellee, had purchased the same. If such wheat was not so delivered, it was a simple thing to have shown it. Appellant does not himself testify that Rosenbaum Bros, did not account to him for such quantity of wheat as received from appellee. That in the purchase and sale of this wheat, that there was what is known as “ ringing up,” does not make the transaction illegal. Pardridge v. Cutler, 1st Dist. Ill. App., opinion filed February 1, 1897. After the delivery of the wheat to Eosenbaum Brothers, as ordered by appellant, he received the balance due him and gave following receipt “August 31, 1895. Eeceived from George' A. Heilman $177.90, in full payment of balance due on account to date. G. Eiebe.” The decree of the Circuit Court is affirmed.